Citation Nr: 1452983	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  13-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to an initial rating higher than 30 percent for ischemic heart disease, prior to May 22, 2012.  

4.  Entitlement to an initial rating higher than 10 percent for ischemic heart disease, since May 22, 2012.  

5.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to a total rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The Veteran served on active duty from October 1968 to September 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2012, December 2012, and December 2013 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).

A February 2013 rating decision reflects that an initial 30 percent rating has been assigned for ischemic heart disease, and that since May 22, 2012, a 10 percent rating has been assigned.  Because the ratings do not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file.  

At the hearing, the Veteran withdrew the issues of entitlement to an earlier effective date for diabetes mellitus and peripheral neuropathy; entitlement to an earlier effective date for the grant of service connection for ischemic heart disease; entitlement to service connection for status post-crushing injury of the left and right hand; entitlement to service connection for asthma; and entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hepatitis and a skin disability, as well as higher ratings for service-connected ischemic heart disease and PTSD, along with a TDIU.  

With respect to the increased rating claims, the Veteran testified that his PTSD and ischemic heart disease are worse since the most recent VA examinations in November 2012 and May 2013.  Consequently, the Board concludes that contemporaneous VA examinations are needed to adequately evaluate his current level of disability for both his service-connected ischemic heart disease and PTSD.  

With respect to a skin disability, the Veteran asserts that his skin disease is a result of service, to include presumed exposure to Agent Orange during service in Vietnam.  He testified to onset of skin lesions in about 1975, and in a July 2013 statement, asserted that the sores are manifestations of porphyria cutanea tarda.  

A September 1995 private record reflects multiple excoriations of the skin.  A June 2001 private record reflects the area of the shoulders and arms had multiple scratch marks; some punctiform open excoriations and old scars from previous injuries.  The assessment was neuro dermatitis.  Assessments entered in July 2001 included neuro dermatitis and chalazion.  An August 2001 private record notes the Veteran's skin did not heal properly since service.  

A June 2012 VA treatment record reflects nummular eczema, and VA treatment records in March 2014 reflect a scab on the upper center back and right upper arm, as well as on various areas on the abdomen, right knee, and right toe.  A pustule was noted on the right knee, and hyperpigmentation was noted on the upper back and right shoulder in the areas where scabbing was present.

The May 2013 VA general examination report reflects variety of open and scabbed areas and the examiner stated "not able to currently provide a diagnosis as there are open scabs but these can be multifactorial."  Although the report notes "Please see the most recent scanned Dermatology note for any further details," it is unclear as to which records the note refers.  The opinion is inadequate.  The Veteran is to be afforded a VA examination with respect to the nature and etiology of his skin disorder.  

With respect to hepatitis, the Veteran testified that he was diagnosed with hepatitis in 1980, and asserted that it was related to a blood transfusion in association with surgery in 1970 during service.  Although the AOJ requested records from the National Personnel Records Center (NPRC) for records of inpatient treatment at Fort Lewis, WA, the Veteran's records reflect that his appendectomy was done at Madigan General Hospital.  The Board finds that on remand, the AOJ must request any available records of the appendectomy directly from Madigan General Hospital.

A December 2013 VA treatment record reflects the Veteran's report of a hepatitis B infection in the 1970s, which his doctor felt was likely contracted via blood transfusions he received during an appendectomy during service.  Although the June 2012 VA diabetes mellitus examination report notes no proof of a blood transfusion in association with the surgery during service, and no residuals due to hepatitis B, diagnoses entered in a December 2013 VA treatment record include hepatitis C.  A new VA examination is warranted with respect to the nature and etiology of hepatitis.  

Because the outcome of the service connection claims and the increased rating claims could impact the TDIU claim, the issues are inextricably intertwined with the TDIU claim being remanded.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Finally, the Board notes that on multiple occasions, the Veteran has reported being in receipt of Social Security Administration (SSA) disability benefits.  Although multiple Statements of the Case indicate that records from SSA were received in November 2013, the Board cannot locate any records received in this month from SSA.  Accordingly, on remand, the AOJ must clearly document where these records are in the file, if they have been associated with the file.  If the records have not been associated with the file, then the AOJ must request these records from SSA.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Clearly identify any records for the Veteran received from the Social Security Administration (SSA) in November 2013 regarding his application for disability benefits, to include the underlying medical records upon which a decision was based.  If such records have not been associated with the Veteran's claims file, then the AOJ should request these records from the SSA.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Request from Madigan General Hospital at Fort Lewis, WA, records of the inpatient treatment, to include an appendectomy, for the Veteran, for the months of December 1970 and January 1971.  

4.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

For each skin disability diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed current skin disability is related to the Veteran's active service, to include presumed exposure to Agent Orange during service in Vietnam.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA hepatitis examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed form of hepatitis is related to the Veteran's active service, to include the appendectomy done in December 1970 during service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA PTSD examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

Following examination of the Veteran, the examiner should identify the current nature and severity of the Veteran's PTSD.  The examiner must conduct a detailed mental status examination.

The examiner is to expressly discuss the effect, if any, of the Veteran's PTSD on his social and occupational functioning.  With respect to occupational functioning, the examiner must opine as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for a VA ischemic heart disease examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

Following examination of the Veteran, the examiner should identify the current nature and severity of the Veteran's ischemic heart disease.  

The examiner is to provide an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Finally, readjudicate the appeal.  If any benefit sought is denied, issue a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

